UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A (Amendment No. 1) (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to MACROSOLVE, INC. (Exact name of registrant as specified in its charter) Oklahoma 73-1518725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1717 South Boulder Ave. Suite 700 Tulsa, OK 74119 (Address of principal executive offices) (918) 280-8693 (Registrant’s telephone number, including area code) N/A Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filero Non-accelerated fileroSmaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the registrant’s Common Stock, $0.001 par value per share, outstanding as of August 3, 2010 was 63,480,008. EXPLANATORY NOTE This Amendment No. 1 (“Amendment”) on Form 10-Q/A amends the Periodic Report of MacroSolve, Inc. (the “Company”) on Form 10-Q for the quarter ended June 30, 2010 as filed with the Securities and Exchange Commission on August 6, 2010 (the "Original Filing"). This Amendment is being filed primarily to update Part I, Item 4 (Controls and Procedures). This Amendment is an amendment and restatement of the Original Report in its entirety in order to provide a complete presentation. Except as stated herein, this Amendment does not reflect events occurring after the date of the filing of the Original Report. Table of Contents Part I – Financial Information Item 1. Financial Statements (unaudited) Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 (Audited) 1 Statements of Operations for the three month and six month periods ended June 30, 2010 and 2009 (Unaudited) 2 Statements of Cash Flows for the three month and six month periods ended June 30, 2010 and 2009 (Unaudited) 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4T. Controls and Procedures 14 Part II – Other Information 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 17 PART I
